EX- 99.906 CERT.N-CSR BB CERTIFICATION PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and United States Code Title 18, Part I, Chapter 63, Section 1350, the undersigned officer of RENN Global Entrepreneurs Fund, Inc. (the “Fund”)hereby certifies that, to such officer’s knowledge, the Fund’s quarterly report on Form N-CSR for the period ended December 31, 2011 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934 and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Fund for the period covered by the report. Date: March 22, 2012 /s/ Barbe Butschek Barbe Butschek Chief Financial Officer
